Case 1:19-cv-03360-MKB-JO Document 15 Filed 10/09/19 Page 1 of 14 PageID #: 61




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ---------------------------------------------------------------X
   SHAHEIM ROGERS and BEVON BENN,                                     Case No. 19 CV 3360
                              Plaintiffs,                             (MKB) (JO)

           -against-                                                  AMENDED COMPLAINT

   THE CITY OF NEW YORK, P.O. MATTHEW
   FAGAN [SHIELD #12114], SERGEANT                                    JURY DEMAND
   AVINASH PATEL [SHIELD #5322], P.O.
   UMAR KHITAB [SHIELD #20552],
   SERGEANT KEVIN MCCARTHY [SHIELD
   #3347], and JOHN DOE AND JANE DOE
   #1-5 (the names John and Jane Doe being
   fictitious, as the true names are presently
   unknown),
                              Defendants.
   --------------------------------------------------------------X



   Plaintiffs, SHAHEIM ROGERS and BEVON BENN, by their attorney, The Law Offices
   of UGO UZOH, P.C., complaining of the defendants herein, The City of New York, P.O.
   Matthew Fagan [Shield #12114], Sergeant Avinash Patel [Shield #5322], P.O. Umar
   Khitab [Shield #20552], Sergeant Kevin McCarthy [Shield #3347], and John Doe and
   Jane Doe #1-5 (collectively, “defendants”), respectfully allege as follows:
   1.            This is an action at law to redress the deprivation of rights secured to the
                 plaintiffs under color of statute, ordinance, regulation, custom, and/or to
                 redress the deprivation of rights, privileges, and immunities secured to the
                 plaintiffs by the Fourth, Fifth, Sixth, and Fourteenth Amendments to the
                 Constitution of the United States, and by Title 42 U.S.C. §1983, [and arising
                 under the law and statutes of the City and State of New York].
                                                        JURISDICTION
   2.            The jurisdiction of this Court is invoked pursuant to 42 U.S.C. § 1983, 28
                 U.S.C. § 1343, 28 U.S.C. § 1331 and 28 U.S.C. § 1367, and under the
                 Fourth, Fifth, Sixth, and Fourteenth Amendments to the United States
                 Constitution.
Case 1:19-cv-03360-MKB-JO Document 15 Filed 10/09/19 Page 2 of 14 PageID #: 62




   3.        As the deprivation of rights complained of herein occurred within the
             Eastern District of New York, venue is proper in this district pursuant to 28
             U.S.C. §1391 (b) and (c).
                                               THE PARTIES
   4.        Plaintiffs are and were at all times material herein residents of the United
             States and the State of New York.
   5.        Defendant City of New York (“City”) is a municipal corporation duly
             organized and existing under the laws of the State of New York.
   6.        The City of New York Police Department (“NYPD”) is an agency of
             defendant City, and all officers referred to herein were at all times relevant to
             this complaint employees and agents of defendant City.
   7.        Defendant P.O. Matthew Fagan [Shield #12114] was at all times material
             herein a police officer employed by the NYPD. He is named here in his
             official and individual capacities.
   8.        Defendant Sergeant Avinash Patel [Shield #5322] was at all times material
             herein a sergeant employed by the NYPD. He is named here in his official
             and individual capacities.
   9.        Defendant P.O. Umar Khitab [Shield #20552] was at all times material
             herein a police officer employed by the NYPD. He is named here in his
             official and individual capacities.
   10.       Defendant Sergeant Kevin McCarthy [Shield #3347] was at all times
             material herein a sergeant employed by the NYPD. He is named here in his
             official and individual capacities.
   11.       Defendants John Doe and Jane Doe #1-5 were at all times material herein
             individuals and/or officers employed by the NYPD. They are named here in
             their official and individual capacities.
   12.       Defendants Fagan, Patel, and Khitab, John Doe and Jane Doe are collectively
             referred to herein as “Fagan defendants”.
   13.       Defendants McCarthy, John Doe and Jane Doe #1-5 are collectively referred
             to herein as “McCarthy defendants”.




                                              2
Case 1:19-cv-03360-MKB-JO Document 15 Filed 10/09/19 Page 3 of 14 PageID #: 63




   14.        Fagan defendants and McCarthy defendants are collectively referred to
              herein as “defendant officers”.
   15.        At all times material to this Complaint, the defendant officers acted towards
              plaintiffs under color of the statutes, ordinances, customs, and usage of the
              State and City of New York.
   FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

   The October 25, 2017, Incident


   16.        On or about October 25, 2017, at approximately 9:30 p.m., Fagan
              defendants, acting in concert, arrested plaintiffs without cause at or within
              the vicinity of 1568 Sterling Place, Brooklyn, New York, and charged each
              plaintiff with N.Y. PL 170.30 ‘Criminal possession of a forged instrument in
              the first degree’, N.Y. PL 165.08 ‘Unauthorized use of a vehicle in the first
              degree’, and N.Y. PL 221.10(1) ‘Criminal possession of marihuana in the
              fifth degree’.
   17.        Plaintiffs, however, were not in possession of any forged instrument, did not
              use any vehicle without authorization, were not in possession of any
              marihuana, and did not commit any offense against the laws of New York
              City and/or State for which any arrest may be lawfully made.
   18.        Initially, plaintiffs and the defendant officers are familiar with each other, as
              defendant officers routinely harass the plaintiffs whenever they run into
              them.
   19.        Defendant officers would often stop, frisk, and detain the plaintiffs whenever
              they run into them, and would call out the plaintiffs by name on a
              loudspeaker on the rare occasions when they do not stop or detain them.
   20.        Prior to the arrest, plaintiffs, who are friends, were sitting with Sianna
              Stewart, Bevon’s sister and Shaheim’s friend, in a parked rental Zipcar
              which was rented by their mutual friend, Dayvoun Joyner.




                                                3
Case 1:19-cv-03360-MKB-JO Document 15 Filed 10/09/19 Page 4 of 14 PageID #: 64




   21.       The car was parked at the aforementioned address with Bevon sitting in the
             driver’s seat, Shaheim sitting in the front passenger’s seat, and Sianna sitting
             in the rear seat.
   22.       Shaheim, Bevon, and Sianna were sitting and waiting for Dayvoun who at
             the time was inside one of the apartments located in the building or
             apartment complex situated at the aforementioned address.
   23.       Fagan defendants initially drove past the Zipcar.
   24.       Shortly thereafter, Fagan defendants turned around and approached the car.
   25.       Immediately upon approaching the car, Fagan defendants ordered the
             plaintiffs and Sianna out of the car.
   26.       Upon exiting the car as they were directed, Fagan defendants tightly
             handcuffed the plaintiffs with their hands placed behind their respective
             backs.
   27.       Fagan defendants then subjected the plaintiffs to illegal and unauthorized
             search.
   28.       Fagan defendants also proceeded to perform an illegal and unauthorized
             search of the Zipcar.
   29.       In the process of their illegal and unauthorized search of the Zipcar, Fagan
             defendants removed Sianna’s wallet which was located in the back seat of
             the car.
   30.       Fagan defendants proceeded to perform an illegal and unauthorized search of
             Sianna’s wallet.
   31.       Fagan defendants removed from the wallet a personal blank check provided
             to Sianna for her use by her bank, TD Bank.
   32.       Fagan defendants also removed several properties from the trunk of the car
             including, but not limited to, several perfumes, jackets, t-shirts, sweatpants,
             pants, and plastic bags.
   33.       At all times material to this Complaint, no contraband was located in plain
             view and no contraband was located in any area where it could be argued
             that the plaintiffs saw such contraband, had regular access to such area
             and/or exercised dominion and control over the area.



                                              4
Case 1:19-cv-03360-MKB-JO Document 15 Filed 10/09/19 Page 5 of 14 PageID #: 65




   34.       Fagan defendants did not recover any contraband from their unlawful search
             of the plaintiffs and/or the Zipcar.
   35.       Fagan defendants at some point inquired as to the owner of the Zipcar.
   36.       Plaintiffs and Sianna informed Fagan defendants that the car was rented by
             their friend, Dayvoun.
   37.       Plaintiffs and Sianna also informed Fagan defendants that Dayvoun was
             located nearby in the apartment complex.
   38.       Plaintiffs and Sianna offered to call Dayvoun or provide Fagan defendants
             with Dayvoun’s phone number so they could call him and confirm that he
             rented the car and had authorized their use of it, and that they were sitting in
             the car waiting for him to join them.
   39.       Fagan defendants did not allow plaintiffs and Sianna to call Dayvoun,
             refused to take Dayvoun’s phone number, and refused to place a call to
             Dayvoun.
   40.       Eventually, Fagan defendants placed the plaintiffs inside their police vehicle
             and transported the plaintiffs to NYPD-77th Precinct for arrest processing.
   41.       Fagan defendants further subjected the plaintiffs to an illegal search at the
             precinct.
   42.       Fagan defendants did not recover any contraband from their unlawful search
             of the plaintiffs.
   43.       Upon information and belief, Fagan defendants seized or impounded the
             Zipcar and drove it to the precinct.
   44.       Within a few minutes thereafter, Dayvoun appeared at the precinct and
             informed Fagan defendants that he had rented the Zipcar and had authorized
             the plaintiffs to use and/or ride in the car.
   45.       Fagan defendants then proceeded to release the Zipcar to Dayvoun as the
             rightful owner/renter but continued to detain the plaintiffs.
   46.       After detaining the plaintiffs at the precinct for a lengthy period of time,
             plaintiffs were transported to the Central Booking to await arraignment.
   47.       At some point following their arrest, Fagan defendants met with prosecutors
             employed by the Kings County District Attorney’s Office.



                                               5
Case 1:19-cv-03360-MKB-JO Document 15 Filed 10/09/19 Page 6 of 14 PageID #: 66




   48.         During this meeting, Fagan defendants falsely stated to the prosecutors,
               among    other    things,   that   the   plaintiffs   committed   the   charged
               crime/offense(s), and later forwarded to the prosecutors their falsified police
               records and reports.
   49.         Relying upon the falsified police records, reports and statements, the
               prosecutors initiated criminal actions against the plaintiffs.
   50.         On October 26, 2017, plaintiffs were arraigned on a criminal court complaint
               sworn to by defendant Fagan falsely charging each plaintiff with N.Y. PL
               221.05 ‘Unlawful possession of marihuana’.
   51.         Upon arraignment, plaintiffs were informed that the case(s) against them
               were adjourned in contemplation of dismissal.


   The May 7, 2019 and May 8, 2019, June 5, 2019, June 19, 2019, June 21, 2019, June 22,
   2019, July 24, 2019, and August 10, 2019, Incidents


   52.         On May 7, 2019, at approximately 11:30 p.m., May 8, 2019, at
               approximately 11:30 p.m., June 5, 2019, at approximately 12:00 a.m., June
               19, 2019, at approximately 1:00 a.m., June 21, 2019, at approximately 3:00
               a.m., June 22, 2019, at approximately 12:00 a.m., July 24, 2019, at
               approximately 9:50 p.m., and August 10, 2019, at approximately 10:30 p.m.,
               while Bevon was sitting inside his parked vehicle on Sterling Place between
               Rochester and Buffalo Avenues, Brooklyn, New York, McCarthy defendants
               approached Bevon, and immediately ordered him to step out of the car.
   53.         Upon exiting the car as he was directed, McCarthy defendants subjected
               Bevon to an illegal and unauthorized search on each occasion.
   54.         McCarthy defendants also proceeded to perform an illegal and unauthorized
               search of the car on each occasion.
   55.         McCarthy defendants clearly indicated that Bevon was not free to leave.
   56.         McCarthy defendants did not recover any contraband from their unlawful
               search of Bevon and/or the car.




                                                  6
Case 1:19-cv-03360-MKB-JO Document 15 Filed 10/09/19 Page 7 of 14 PageID #: 67




   57.        Eventually, after detaining Bevon for a lengthy period of time, McCarthy
              defendants released him from their unlawful detention.
   58.        Each and every officer who responded to and/or was present at the location
              of the arrest(s) and/or at the precinct knew and was fully aware that the
              plaintiffs did not commit any crime or offense, and had a realistic
              opportunity to intervene to prevent the harm detailed above from occurring.
   59.        Nonetheless, defendants did absolutely nothing to discourage and prevent the
              harm detailed above from occurring and failed to protect and ensure the
              safety of the plaintiffs.
   60.        As a result of the aforesaid actions by defendants, plaintiffs suffered and
              continue to suffer emotional distress, fear, embarrassment, humiliation,
              shock, discomfort, loss of liberty, wages and financial losses, pain and
              damage, and damage to reputation.
   FIRST CAUSE OF ACTION: FALSE ARREST - against defendant officers
   61.      By this reference, plaintiffs incorporate each and every allegation and
              averment set forth in paragraphs 1 through 60 of this complaint as though
              fully set forth herein.
   62.        Defendant officers arrested the plaintiffs without probable cause or
              reasonable grounds.
   63.        The conduct of defendant officers, as described herein, amounted to false
              arrest.
   64.        Such conduct described herein violated plaintiffs’ rights under 42 U.S.C. §
              1983 and the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United
              States Constitution.
   65.        Consequently, plaintiffs have been damaged and hereby demand
              compensatory and punitive damages in an amount to be proven at trial
              against each of the defendants, individually and severally.
   SECOND CAUSE OF ACTION: UNLAWFUL STOP AND FRISK AND
   UNREASONABLE SEARCH & SEIZURE - against defendant officers
   66.    By this reference, plaintiffs incorporate each and every allegation and
              averment set forth in paragraphs 1 through 65 of this complaint as though
              fully set forth herein.



                                              7
Case 1:19-cv-03360-MKB-JO Document 15 Filed 10/09/19 Page 8 of 14 PageID #: 68




   67.        Defendant officers routinely harass the plaintiffs and would often stop, frisk,
              search, and detain the plaintiffs whenever they run into them.
   68.        The conduct of defendant officers, as described herein, amounted to unlawful
              stop and frisk and unreasonable searches and seizures.
   69.        Such conduct described herein violated plaintiffs’ rights under 42 U.S.C. §
              1983 and the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United
              States Constitution.
   70.        Consequently, plaintiffs have been damaged and hereby demands
              compensatory and punitive damages in an amount to be proven at trial
              against each of the defendants, individually and severally.
   THIRD CAUSE OF ACTION: FABRICATION OF EVIDENCE AND DENIAL OF
   RIGHT TO A FAIR TRIAL - against Fagan defendants
   71.      By this reference, plaintiffs incorporate each and every allegation and
              averment set forth in paragraphs 1 through 70 of this complaint as though
              fully set forth herein.
   72.        Fagan defendants manufactured evidence of criminality against the plaintiffs
              likely to influence a jury’s decision which the prosecutors relied upon to
              initiate criminal actions against the plaintiffs.
   73.        The plaintiffs were deprived of their liberty as a result.
   74.        The conduct of defendant officers, as described herein, amounted to
              fabrication of evidence and denial of right to a fair trial.
   75.        Such conduct described herein violated plaintiffs’ rights under 42 U.S.C. §
              1983 and the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United
              States Constitution.
   76.        Consequently, plaintiffs have been damaged and hereby demand
              compensatory and punitive damages in an amount to be proven at trial
              against each of the defendants, individually and severally.
   FOURTH CAUSE OF ACTION: FAILURE TO INTERVENE - against defendant
   officers
   77.      By this reference, plaintiffs incorporate each and every allegation and
              averment set forth in paragraphs 1 through 76 of this complaint as though
              fully set forth herein.



                                                8
Case 1:19-cv-03360-MKB-JO Document 15 Filed 10/09/19 Page 9 of 14 PageID #: 69




   78.        That each and every officer and/or individual who responded to, had any
              involvement and/or was present at the location of the arrest, assault and/or
              incident described herein knew and was fully aware that plaintiffs did not
              commit any crime or offense, and had a realistic opportunity to intervene to
              prevent the harm detailed above from occurring.
   79.        Nonetheless, defendant officers did absolutely nothing to discourage and
              prevent the harm detailed above from occurring and failed to intervene.
   80.        Such conduct described herein violated plaintiffs’ rights under 42 U.S.C. §
              1983 and the Fourth, Fifth, Sixth, and Fourteenth Amendments to the United
              States Constitution.
   81.        Consequently, plaintiffs have been damaged and hereby demand
              compensatory and punitive damages in an amount to be proven at trial
              against each of the defendants, individually and severally.
   FIFTH          CAUSE           OF           ACTION:          FAILURE           TO
   TRAIN/SUPERVISE/DISCIPLINE/SCREEN AND MUNICIPAL POLICY - against
   defendant City
   82.        By this reference, plaintiffs incorporate each and every allegation and
              averment set forth in paragraphs 1 through 81 of this complaint as though
              fully set forth herein.
   83.        Defendant City of New York, acting through the NYPD, had actual and/or de
              facto policies, practices, customs and/or usages of failing to properly train,
              supervise or discipline its police officers concerning correct practices in
              conducting investigations, the proper identification procedures, the proper
              use of force, reasonable search of individuals and/or their properties, the
              seizure, voucher and/or release of seized properties, obligation not to
              promote or condone perjury and/or assist in the prosecution of innocent
              persons and obligation to effect an arrest only when probable cause exists for
              such arrest. In addition, defendant City had actual and/or de facto policies,
              practices, customs and/or usages of failing to properly screen its prospective
              police officers for mental fitness, history of misconduct, good moral
              character and propensity for violence.




                                              9
Case 1:19-cv-03360-MKB-JO Document 15 Filed 10/09/19 Page 10 of 14 PageID #: 70




    84.      Defendant City of New York, acting through aforesaid NYPD, had actual
             and/or de facto policies, practices, customs and/or usages of wrongfully
             arresting,   illegally   stopping,    frisking,   searching,   seizing,   abusing,
             humiliating, degrading and/or maliciously prosecuting individuals who are
             members of racial/ethnic minority groups such as plaintiffs, who are black,
             on the pretext that they were involved in robbery, narcotics, drugs, guns
             and/or other crimes.
    85.      Further, the existence of the aforesaid unconstitutional policies, practices,
             customs and/or usages may be inferred from repeated occurrences of similar
             wrongful conduct.
    86.      For example, in Floyd v. City of New York, 813 F. Supp. 2d 417, 422
             (S.D.N.Y. 2011), the Southern District of New York (“SDNY”) observed
             that the City had been accused of racial profiling on multiple occasions and
             that it had settled at least one of the lawsuits brought against it concerning
             racial profiling.
    87.      In Ligon v. City of New York, 925 F. Supp. 2d 478, 485-86 (S.D.N.Y. 2013),
             the SDNY observed that the City of New York, acting through the NYPD,
             engages in unlawful stop and frisk. See also Davis v. City of New York, 959
             F. Supp. 2d 324 (S.D.N.Y. 2013) (same).
    88.      Defendant City has settled numerous lawsuits in this district against several
             officers assigned to the NYPD alleging, among other things, that the officers
             fabricated evidence, and falsely arrested the plaintiffs without probable
             cause. See, e.g., Eddie Holley v. City of New York (18 CV 6487); Warren
             Monk v. City of New York (18 CV 6458); Sianna Stewart v. City of New York
             (18 CV 4841); Julien Ford v. City of New York (18 CV 3620); Ramel King v.
             City of New York (17 CV 4494); Eric Davis v. City of New York (16 CV
             385); Jimmy Wilson v. City of New York (15 CV 6326); Crystal Whitfield v.
             City of New York (14 CV 6085).
    89.      Despite the numerous complaints of civil rights violations described
             hereinabove, there has been no meaningful attempt on the part of defendant




                                              10
Case 1:19-cv-03360-MKB-JO Document 15 Filed 10/09/19 Page 11 of 14 PageID #: 71




               City to forestall further incidents and/or even to investigate claims that police
               officers routinely arrest innocent citizens without probable cause.
    90.        As a result of defendant City’s failure to properly train, supervise or
               discipline its police officers, defendant officers unlawfully arrested the
               plaintiffs.
    91.        Defendant City of New York maintained the above described policies,
               practices, customs or usages knowing fully well that the policies, practices,
               customs or usages lead to improper conduct by its police officers and
               employees. In failing to take any corrective actions, defendant City acted
               with deliberate indifference, and its failure was a direct and proximate cause
               of plaintiffs’ injuries as described herein.
    92.        The actions of defendants, acting under color of State law, deprived plaintiffs
               of their due process rights, and rights, remedies, privileges, and immunities
               under the laws and Constitution of the United States, treatise, ordinances,
               customary international law and norms, custom and usage of a right; in
               particular, the right to be secure in their person and property, to be free from
               abuse of process, the excessive use of force and the right to due process.
    93.        By these actions, defendants have deprived plaintiffs of rights secured by
               treatise, ordinances, customary international law and norms, custom and
               usage of a right, and the Fourth, Fifth, Sixth, and Fourteenth Amendments to
               the United States Constitution, in violation of 42 U.S.C. § 1983.
    SIXTH CAUSE OF ACTION: NEW YORK STATE CONSTITUTION, ARTICLE I, §§
    5, 6, 8, 11 & 12 - against defendants
    94.          By this reference, plaintiffs incorporate each and every allegation and
               averment set forth in paragraphs 1 through 93 of this complaint as though
               fully set forth herein.
    95.        By reason of the foregoing, and by arresting, detaining and imprisoning
               plaintiffs without probable cause or reasonable suspicion, and harassing and
               assaulting them and depriving them of due process and equal protection of
               laws, defendants deprived plaintiffs of rights, remedies, privileges, and
               immunities guaranteed to every New Yorker by Article I, § 5 (prohibiting
               cruel and unusual punishments), Article 1, § 6 (providing for due process),


                                                11
Case 1:19-cv-03360-MKB-JO Document 15 Filed 10/09/19 Page 12 of 14 PageID #: 72




               Article 1, § 8 (guaranteeing freedom of speech), Article 1, § 11 (prohibiting
               discrimination in civil rights and providing for equal protection of laws) &
               Article I, § 12 (prohibiting unreasonable searches & seizures) of the New
               York Constitution.
    96.        In addition, the individual officers conspired among themselves and
               conspired with other individuals to deprive plaintiffs of their constitutional
               rights secured by Article I, §§ 5, 6, 8, 11 & 12 of the New York Constitution,
               and took numerous overt steps in furtherance of such conspiracy, as set forth
               above.
    97.        The individual officers acted under pretense and color of state law and in
               their individual and official capacities and within the scope of their
               respective employments as officers, agents, or employees. The individual
               officers’ acts were beyond the scope of their jurisdiction, without authority
               of law, and in abuse of their powers. The individual officers acted willfully,
               knowingly, and with the specific intent to deprive plaintiffs of their
               constitutional rights secured by Article I, §§ 5, 6, 8, 11 & 12 of the New
               York Constitution.
    98.        Defendants, their officers, agents, servants, and employees were responsible
               for the deprivation of plaintiffs’ state constitutional rights.
    SEVENTH CAUSE OF ACTION: TORTS (FALSE ARREST/IMPRISONMENT) -
    against defendants
    99.         By this reference, plaintiffs incorporate each and every allegation and
               averment set forth in paragraphs 1 through 98 of this complaint as though
               fully set forth herein.
    100.       The conduct of the defendants, as described herein, amounted to false
               arrest/imprisonment.
    101.       Consequently, plaintiffs have been damaged and hereby demand
               compensatory and punitive damages in an amount to be proven at trial
               against each of the defendants, individually and severally.




                                                12
Case 1:19-cv-03360-MKB-JO Document 15 Filed 10/09/19 Page 13 of 14 PageID #: 73




    EIGHTH CAUSE OF ACTION: TORTS (ASSAULT AND BATTERY) - against
    defendants
    102.       By this reference, plaintiffs incorporate each and every allegation and
                averment set forth in paragraphs 1 through 101 of this complaint as though
                fully set forth herein.
    103.        By reason of and as a consequence of the conduct of defendant officers, the
                plaintiffs sustained injuries with the accompanying pain.
    104.        The conduct of the defendants, as described herein, amounted to assault and
                battery.
    105.        Consequently, plaintiffs have been damaged and hereby demand
                compensatory and punitive damages in an amount to be proven at trial
                against each of the defendants, individually and severally.
    NINTH CAUSE OF ACTION: TORTS (NEGLIGENT AND INTENTIONAL
    INFLICTION OF EMOTIONAL DISTRESS) - against defendants
    106.     By this reference, plaintiffs incorporate each and every allegation and
                averment set forth in paragraphs 1 through 105 of this complaint as though
                fully set forth herein.
    107.        The defendants engaged in extreme and outrageous conduct, intentionally
                and recklessly causing severe emotional distress to plaintiffs.
    108.        Plaintiffs’ emotional distress have damaged their personal and professional
                lives because of the severe mental pain and anguish which were inflicted
                through deliberate and malicious actions including the arrest, assault,
                detention and imprisonment by defendants.
    109.        Consequently, plaintiffs have been damaged and hereby demand
                compensatory and punitive damages in an amount to be proven at trial
                against each of the defendants, individually and severally.
    WHEREFORE, plaintiffs respectfully pray judgment as follows:
           a.     For compensatory damages against all defendants in an amount to be
                  proven at trial;
           b.     For exemplary and punitive damages against all defendants in an amount
                  to be proven at trial;




                                                13
Case 1:19-cv-03360-MKB-JO Document 15 Filed 10/09/19 Page 14 of 14 PageID #: 74




           c.      For costs of suit herein, including plaintiffs’ reasonable attorney’s fees;
                   and;
           d.      For such other and further relief as the court deems proper.
    DEMAND FOR TRIAL BY JURY
       Pursuant to Rule 38 (b) of the Federal Rules of Civil Procedure, plaintiffs demand a
       trial by jury.
    Dated: Brooklyn, New York
           October 9, 2019

                                         UGO UZOH, P.C.



                                         ___________________________
                                  By:    Ugochukwu Uzoh
                                         Attorney for the Plaintiffs
                                         56 Willoughby Street, Third Floor
                                         Brooklyn, N.Y. 11201
                                         Tel. No: (718) 874-6045
                                         Fax No: (718) 576-2685
                                         Email: u.ugochukwu@yahoo.com




                                                14
